DETAILED ACTION
This action is made FINAL in response to the amendments filed on 9/08/2022.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 5 - 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wright et al (US 2018/0165723).
As to claim 1, Wright et al teaches a method comprising: 
monitoring, by a processor (paragraph [0041]...data processor), frequency data (paragraph [0036]...purchase and interaction history of the customer) related to a user metric (paragraph [0107]...purchase or usage behavior ; paragraph [0125]...web or app usage data) of a first user (paragraph [0033]...one or more user IDs such as email, mobile advertising ID, and name and address) during a measurement window (paragraph [0091]...report on the affected sales that took place within a specified look-back window (e.g., number of hours, days, weeks etc.) following an interaction via a Conversational Platform), wherein the user metric is related to the first user’s use of a first computer-implemented environment (paragraph [0002]...providers of all types of goods and services interact through natural language interactions with existing or potential customers via a variety of different means which may include in-person conversations, voice telephony & IVR, voice command systems, email, SMS text messaging, on-site or in-app live chat, social platforms such as Twitter or Facebook, and mobile messaging apps); 
simplifying, by the processor (paragraph [0041]...data processor), the frequency data related to the user metric, resulting in a set of simplified frequency data (paragraph [0049]...generating an initial taxonomy and truth set ; paragraph [0057]...selected subset of the Truth Set data (referred to as the Seed Set)), wherein the simplifying comprises deriving patterns (paragraph [0057]... Different Truth Sets may be used, for example, to accommodate the use of different patterns of natural language in different channels (e.g., conversations patterns found in email as compared to SMS messages; paragraph [0058]...Truth Set accordingly, a rule may be defined such that only the highest scoring of these may be applied... the Truth Set sample may be used to generate a number of frequent topic combinations (topics which are observed to appear together frequently), and the frequency of these combinations may be used to determine what combinations of tags to include from the qualified set.) in the frequency data over the measurement window; 
inputting, by the processor (paragraph [0041]...data processor), the set of simplified frequency data into a neural network (paragraph [0057]...a randomly selected subset of the Truth Set data (referred to as the Seed Set) is used to generate one or more statistical or neural network based Conversational Models); 
determining, by the neural network (paragraph [0057]...neural network), a likelihood (paragraph [0104]...at risk score) of a negative user experience for the first user (paragraph [0037]...likelihood of a cancelled subscription following interaction where the customer provided negative product feedback ; paragraph [0104]...identify "at-risk" users who may be more likely to cancel their service or subscription, defect to a competitor, or complain publicly about a provider, a provider may want to use a single number, or At Risk Score, to describe the likelihood of a user to do one or both of these things)(Examiner’s Note: It is very well known in the art that a neural network may be trained to predict the likelihood of subsequent consumer behavior as also taught in Rucker et al (US 2019/0034947) paragraph [0047]); and 
altering, by the processor and based on the likelihood, a parameter of the first user environment (paragraph [0111]..the system may provide reporting on the number of interactions with all users whose At Risk score is above a specified threshold, aggregate statistics such as the lifetime value and projected lifetime value of these users, and the number of those users who went on to do the undesirable behavior segmented by different treatments of those users. Treatments may include different natural language responses (such as more or less profuse apologies, asking more or fewer clarifying questions), offering promotional pricing, free product or free shipping, or some post interaction actions such as sending an email or requesting the customer to complete a survey. Based on the results the provider may assess the return on investment of their interactions, and the relative effectiveness of different treatments of at risk users.)

As to claim 5, Wright et al teaches the method further comprising establishing modification constraints for the first user (paragraph [0033]...one or more user IDs such as email, mobile advertising ID, and name and address), and wherein the altering comprises:
determining that the first user is not likely to undergo a negative experience (paragraph [0106]...interactions have neutral or positive user sentiment scores ; paragraph [0107]... the system can continuously refine the computation of At Risk Score by carrying out periodic statistical analysis on the raw natural language content of interactions, structured data derived from natural language interactions, and associated structured data from other systems along with the purchase or usage behavior of the user to create and update a model that can then be applied to all users to generate an At Risk Score);
detecting the end of a modification period for the first user (paragraph [0109]... to report At Risk Scores the system may show a time series of quality score for all or one or more segment of interactions, users or Categories. As a further example, the system may show a comparison of At Risk Score at two or more different points in time and a delta between these. As a still further example, the system may show a comparison of At Risk Score for two or more different segments or points in time and a delta between them and a decomposition of the factors contributing to the delta. In one example, At Risk Score may be shown as going up, and the underlying factors are shown as being an increase in problematic topics such as Negative Product Feedback, and a decrease in User Sentiment); and
modifying the parameters of the first computer-implemented environment based on the modification constraints (paragraph [0108]...the system can then include this information in the Processed Data and report on it in various ways. For example, the system can report on this information to show a distribution of At Risk Score over all or a segment of interactions, users or Categories, similar to that illustrated in FIG. 6 for Quality Score. As illustrated in the figure, At Risk Score may range from -1 to 1, with a -1 representing the lowest chance of undesired behavior (such as subscription cancellation, etc.) and a 1 representing the lowest probability. It will be appreciated, however, that other ranges of At Risk Scores may be used).

As to claim 6, Wright et al teaches the method, wherein the modification constraints comprise a constraint on modification concentration (paragraph [0111]...As a further example, the system may provide reporting on the number of interactions with all users whose At Risk score is above a specified threshold, aggregate statistics such as the lifetime value and projected lifetime value of these users, and the number of those users who went on to do the undesirable behavior segmented by different treatments of those users. Treatments may include different natural language responses (such as more or less profuse apologies, asking more or fewer clarifying questions), offering promotional pricing, free product or free shipping, or some post interaction actions such as sending an email or requesting the customer to complete a survey. Based on the results the provider may assess the return on investment of their interactions, and the relative effectiveness of different treatments of at risk users).

As to claim 7, Wright et al teaches the method, wherein the first computer-implemented environment (paragraph [0111]...the system may provide reporting on the number of interactions with all users whose At Risk score is above a specified threshold, aggregate statistics such as the lifetime value and projected lifetime value of these users, and the number of those users who went on to do the undesirable behavior segmented by different treatments of those users. Treatments may include different natural language responses (such as more or less profuse apologies, asking more or fewer clarifying questions), offering promotional pricing, free product or free shipping, or some post interaction actions such as sending an email or requesting the customer to complete a survey. Based on the results the provider may assess the return on investment of their interactions, and the relative effectiveness of different treatments of at risk users.) comprises a first sub environment (paragraph [0111]...different natural language responses (such as more or less profuse apologies, asking more or fewer clarifying questions)) and a second sub environment (paragraph [0111]... offering promotional pricing), and wherein the altering affects the first sub environment and the second sub environment independently (paragraph [0111]...based on the results the provider may assess the return on investment of their interactions, and the relative effectiveness of different treatments of at risk users).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 – 12 and 14 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (US 2018/0165723) in view of Roblek et al (US 2017/0330586). 

As to claim 8, Wright et al teaches a system comprising: a processor (paragraph [0041]...data processor); and 
a memory (paragraph [0041]...local and remote memory storage devices) in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method (paragraph [0040]...general context of computer-executable instructions), the method comprising: 
data related to a first user metric (paragraph [0107]...purchase or usage behavior ; paragraph [0125]...web or app usage data) of a first user during a measurement window (paragraph [0033]...one or more user IDs such as email, mobile advertising ID, and name and address), wherein the first user metric (paragraph [0107]...purchase or usage behavior ; paragraph [0125]...web or app usage data ; paragraph [0046]... text transcripts from ingested audio data ; paragraph [0064]...topic often include negative sentiment keywords or in the case of voice interactions, pitch and tone indicating unhappiness or dissatisfaction or frustration) is related to the first user’s use of a first computer-implemented environment (paragraph [0002]...providers of all types of goods and services interact through natural language interactions with existing or potential customers via a variety of different means which may include in-person conversations, voice telephony & IVR, voice command systems, email, SMS text messaging, on-site or in-app live chat, social platforms such as Twitter or Facebook, and mobile messaging apps); 
simplifying (paragraph [0041]...data processor), by the neural network (paragraph [0057]...neural network), the frequency data related to the first user metric, resulting in a first set of simplified frequency data (paragraph [0049]...generating an initial taxonomy and truth set ; paragraph [0057]...selected subset of the Truth Set data (referred to as the Seed Set)); 
inputting the first set of simplified frequency data into a predictive neural network (paragraph [0057]...a randomly selected subset of the Truth Set data (referred to as the Seed Set) is used to generate one or more statistical or neural network based Conversational Models); 
determining, by the predictive neural network (paragraph [0057]...neural network) and based on the first set of simplified frequency data, a likelihood (paragraph [0104]...at risk score) of a negative user experience for the first user paragraph [0037]...likelihood of a cancelled subscription following interaction where the customer provided negative product feedback ; paragraph [0104]...identify "at-risk" users who may be more likely to cancel their service or subscription, defect to a competitor, or complain publicly about a provider, a provider may want to use a single number, or At Risk Score, to describe the likelihood of a user to do one or both of these things)(Examiner’s Note: It is very well known in the art that a neural network may be trained to predict the likelihood of subsequent consumer behavior as also taught in Rucker et al (US 2019/0034947) paragraph [0047]); 
and altering, based on the likelihood, a parameter of the first user environment (paragraph [0111]..the system may provide reporting on the number of interactions with all users whose At Risk score is above a specified threshold, aggregate statistics such as the lifetime value and projected lifetime value of these users, and the number of those users who went on to do the undesirable behavior segmented by different treatments of those users. Treatments may include different natural language responses (such as more or less profuse apologies, asking more or fewer clarifying questions), offering promotional pricing, free product or free shipping, or some post interaction actions such as sending an email or requesting the customer to complete a survey. Based on the results the provider may assess the return on investment of their interactions, and the relative effectiveness of different treatments of at risk users.)
Wright et al fails to explicitly show/teach expressing the frequency data related to the first user metric as a first spectrogram, inputting the first spectrogram into a convolutional neural network.
However, Roblek et al teaches expressing the frequency data related to the first user metric (paragraph [0044]...receive frequency domain features of an audio sample 102) as a first spectrogram (paragraph [0061]...the frequency domain features may be represented by a spectrogram), inputting the first spectrogram into a convolutional neural network (paragraph [0076]...the frequency domain features may be represented by a spectrogram).
Therefore, it would have been obvious for one having ordinary skill in the art, before the effective filing of the claimed invention, for Wright et al to express the frequency data related to the first user metric as a first spectrogram, inputting the first spectrogram into a convolutional neural network, as in Roblek et al, for the purpose of cascaded convolutional neural network system as described in this specification may be able to achieve higher levels of computational efficiency whilst requiring a reduced amount of computational resources compared to other neural network systems due to the particular architecture of the neural network system.

As to claim 9, Wright et al teaches the system, wherein the determining (paragraph [0057]...neural network) comprises associating a first pattern in the set of simplified frequency data with a second pattern (paragraph [0062]...accommodate changes in the patterns of natural language interactions between a provider and its customers (for example when new products or policies are introduced)), and associating the second pattern with a negative user experience (paragraph [0037]....the system may analyze the natural language of an interaction between an agent and a customer and identify the steps "Customer provided negative product feedback", "Agent thanked customer feedback", "Agent informed user of upcoming price promotion", and then provide an analysis of which agent responses lead to the lowest likelihood of a cancelled subscription following interactions where the customer provided negative product feedback. The effectiveness of different natural language responses (or no response at all) in achieving the desired goal is compared over a sufficiently large set of interactions so that the most effective may be identified and used in subsequent interactions. A sample set of interactions is deemed to be sufficiently large when it is statistically significant with respect to the total number of relevant interactions. The recommended responses may be delivered by a human or in an automated manner).

As to claim 10, Wright et al teaches the system, wherein the user metric (paragraph [0107]...purchase or usage behavior ; paragraph [0125]...web or app usage data ; paragraph [0046]... text transcripts from ingested audio data ; paragraph [0064]...topic often include negative sentiment keywords or in the case of voice interactions, pitch and tone indicating unhappiness or dissatisfaction or frustration) comprises a derivative user metric (paragraph [0022]... record the data with data derived from the natural language interaction ; paragraph [0027]...useful information about consumers is derived from their natural language interactions with providers of goods and services enhanced where possible by combination with structured data sets such as purchase data, demographic data, marketing campaign data, registration data).

As to claim 11, Wright et al teaches the system, wherein the derivative user metric (paragraph [0022]... record the data with data derived from the natural language interaction ; paragraph [0027]...useful information about consumers is derived from their natural language interactions with providers of goods and services enhanced where possible by combination with structured data sets such as purchase data, demographic data, marketing campaign data, registration data) is the number of web pages visited over a first period of time (paragraph [0032]... various forms of structured data, characterizing different aspects of a customer (e.g., account status, order history, web analytics, etc.) may be used. As described herein, various entities such as merchants and advertisers can then take advantage of the generated information stored in one or more data stores of the system to generate reports and insights, respond more effectively to customers, and target marketing messages more effectively).

As to claim 12, Wright et al teaches the system, wherein the derivative metric (paragraph [0022]... record the data with data derived from the natural language interaction ; paragraph [0027]...useful information about consumers is derived from their natural language interactions with providers of goods and services enhanced where possible by combination with structured data sets such as purchase data, demographic data, marketing campaign data, registration data).comprises the number of times the user submits a command to skip content that is delivered to the user through the first computer-implemented environment over a second period of time (paragraph [0137]...The operator may enter some or all of this data manually, but, where relevant, may also simply select some or all of the extracted interesting words and phrases as part of the input metadata).

Claim 14 has similar limitations as claim 8. Therefore, the claim is rejected for the same reasons.

As to claim 15, Wright et al in view Roblek et al discloses the claimed invention except for “the simplified frequency data comprises a set of decimal values.” It would have been obvious to one having ordinary skill in the art at the time the invention was made for the simplified frequency data comprises a set of decimal values, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

	As to claim 16, Wright et al in view Roblek et al discloses the claimed invention except for the user first metric comprises the first user’s heart rate. It would have been an obvious matter of design choice for the user first metric comprises the first user’s heart rate, since applicant has not disclosed that the user first metric comprising the first user’s heart rate, solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the user first metric comprises useful structured data from the unstructured data in such natural language interactions for a variety of purposes--for example to use in other systems including ecommerce and order management systems, customer account management and admin systems, email, phone, SMS, smartphone push notifications, digital display or search advertising, television advertising, or business intelligence applications such as data warehouses, dashboards, digital marketing analytics, and other systems.

	As to claim 17, Wright et al in view Roblek et al discloses the claimed invention except for the user first metric comprises the first user’s iris diameter. It would have been an obvious matter of design choice for the user first metric comprises the first user’s iris diameter, since applicant has not disclosed that the user first metric comprising the first user’s iris diameter, solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with the user first metric comprises useful structured data from the unstructured data in such natural language interactions for a variety of purposes--for example to use in other systems including ecommerce and order management systems, customer account management and admin systems, email, phone, SMS, smartphone push notifications, digital display or search advertising, television advertising, or business intelligence applications such as data warehouses, dashboards, digital marketing analytics, and other systems.

Response to Arguments
Applicant's arguments filed 4/18/2022 have been fully considered but they are not persuasive. 
The applicant argues that Wright et al fails to show the limitation “wherein the simplifying comprises deriving patterns in the frequency data over the measurement window.” 
The examiner disagrees with the applicant’s arguments. Wright et al paragraph [0057] teaches the system may generate different Truth Sets for different Communication Platforms. Different Truth Sets may be used, for example, to accommodate the use of different patterns of natural language in different channels (e.g., conversations patterns found in email as compared to SMS messages). By generating different Truth Sets for different Communication Platforms, the system is able to provide greater model accuracy across different Communication Platforms. For example, in the SMS platform abbreviations or emoji may have greater weight than in the voice platform. As described herein, the remaining Truth Set, referred to as the Test Set, is retained for use in Refinement.
It is very clear in evident that Wright teaches that the limitation “wherein the simplifying comprises deriving patterns in the frequency data over the measurement window” is taught. Any machine learning module/technique will have to use some type of pattern recognition in order extract certain related information in order to predict or estimate a future outcome. 

The applicant argues that Wright et al fails to show the limitation “simplifying...frequency data related to the user metric.”
	The “frequency data” is taught in paragraph [0036]...purchase and interaction history of the customer. The “user metric” is taught in paragraph [0107]...purchase or usage behavior ; paragraph [0125]...web or app usage data. “Simplifying” is taught in  paragraph [0125]...the system normalizes the Conversation data from different platforms into a common structure to allow for subsequent processing, grouping data into conversations, and storing conversation data. The system stores, for each conversation, the conversation ID, ID of the platform being used, the agent ID, customer ID, the natural language content of each interaction and the time stamps recording the timing of each part of the interaction as well as which user (e.g., agent or customer) generated each part. Therefore, The conversational interaction history of the customer across different web apps is normalized (simplified). 
The limitations are still very broad and Wright still teaches all the limitations as claimed. 
As stated in the previous interview, the applicant’s limitations are very broad and potential amendments that would overcome the prior art were discussed. 

Allowable Subject Matter
Claims 2 – 4, 13, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075.  The examiner can normally be reached on Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRANDON S COLE/Primary Examiner, Art Unit 2128